Citation Nr: 0842932	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a November 2001 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Columbia, South Carolina 
in which the RO denied the appellant's claim of entitlement 
to service connection for post-traumatic arthritis of the 
right knee.  The appellant, who had active service from May 
1951 to March 1953, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in December 2003.  Thereafter, 
the Board determined that additional development of the case 
was necessary and remanded the appeal to the Appeals 
Management Center ("AMC") in June 2004.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  

In November 2005, the Board issued a decision that denied the 
appellant's claim of entitlement to service connection for 
post-traumatic arthritis of the right knee.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (the "CAVC" or "Court").  In a 
November 2007 memorandum decision, the Court vacated and 
remanded the Board's November 2005 decision on the basis that 
the Board failed to provide sufficient reasons and bases for 
its findings and conclusions. See November 2007 memorandum 
decision; December 2007 CAVC order.  The case has since been 
returned to the Board for further proceedings consistent with 
the November 2007 CAVC decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The most probative and persuasive evidence of record 
weighs against the finding of an etiological relationship 
between osteoarthritis of the right knee and military 
service. 


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for post-traumatic arthritis of the right 
knee (hereinafter referred to as a "right knee disorder"), 
the Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board 
finds that a letter dated in May 2001 (sent prior to the 
initial adjudication of the appellant's claim) fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his right knee disorder claim.  In 
addition, the May 2001 letter also informed the appellant 
that additional information or evidence was needed to support 
his service connection claim; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].  To the extent the May 2001 letter 
was deficient in any respect, the appellant was provided 
additional VCAA notices in April 2002 and June 2004 informing 
him (separately) of the evidence necessary to substantiate 
his claim.  Thereafter, the appellant's claim was 
readjudicated and the appellant was provided a Statement of 
the Case and two Supplemental Statements of the Case in April 
2002, October 2002 and May 2005, respectively. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
pertinent private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In making this finding, the 
Board notes for the record that the appellant was provided 
two VA examinations in September 2001 and July 2004 in 
connection with this claim; and that a supplemental medical 
opinion regarding the appellant's right knee disorder claim 
was associated with the claims file in May 2005.  

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claim.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's service connection claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

The evidence of record reveals that the appellant has been 
diagnosed with osteoarthritis of the right knee. See June 
2001 letter from C.H., M.D.; September 2001 VA examination 
report; September 2001 VA radiology diagnostic report.  The 
appellant requests service connection for his right knee 
disorder on the basis that it manifested as a result of a 
right knee injury that occurred in service. See statements 
dated in January 2001, December 2001, May 2002 and July 2004; 
December 2003 BVA hearing transcript.  Specifically, the 
appellant asserts that his right knee-cap was dislocated in 
service when an armored personnel carrier he was travelling 
in fell into a Korean ravine. May 2002 statement.  He reports 
that his knee-cap was reset by a medic at that time and 
thereafter held in place by an elastic Ace bandage. Id.; 
December 2003 BVA hearing transcript, p. 3.  He states that 
he complained about his knee from "time to time" during 
service (December 2003 BVA hearing transcript, p. 3) and that 
his service doctors were aware of his right knee injury at 
the time he separated from service. May 2002 statement.  He 
testified that his right knee has bothered him since the time 
that it was injured in service. December 2003 BVA hearing 
transcript, pgs. 8-10.  Based upon the foregoing, he contends 
that his post-service diagnosis of right knee osteoarthritis 
is related to the injury he experienced in service; and 
therefore service connection is warranted.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appellant's claim of entitlement to 
service connection for a right knee disorder must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  A disability may also be service connected 
if the evidence of record reveals that a veteran currently 
has a disability that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disability to service must be 
medical unless it relates to a disability that may be 
competently demonstrated by lay observation. Savage v. Gober, 
10 Vet. App. at 495-97.  

The Board notes that it is responsible for assessing the 
credibility and weight to be given to the evidence. Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend 
to medical evidence. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion reached; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Turning to the merits of the appellant's claim, a review of 
the evidence of record reveals that (1) the appellant has a 
current diagnosis of right knee osteoarthritis and (2) the 
appellant's March 1953 service separation medical examination 
notes that the appellant's right knee was injured "due to 
[an] accident in Korea, IMS." See service medical records; 
June 2001 letter from C.H., M.D.; September 2001 VA 
examination report; September 2001 VA radiology diagnostic 
report.  In addition, a review of the appellant's DD Form 214 
("Report of Separation from the Armed Forces of the United 
States") reveals that the appellant had foreign and/or sea 
service for a period of six months and eight days; and that 
he was awarded the Korean Service Medal with 1 bronze service 
star. DD Form 214.  In light of this evidence, the Board 
finds that the first and second elements required to 
establish service connection (medical evidence of a current 
disability and medical evidence of an in-service incurrence 
of a disease or injury) have been met.  

In regard to the above-referenced elements, the Board 
observes that the appellant's March 1953 service separation 
medical examination noted that the appellant's lower 
extremities were abnormal.  In describing this abnormality, 
however, the appellant's medical provider reported only that 
the appellant's right knee was "injured due to an accident 
in Korea, IMS" and that the appellant complained that his 
right knee gave him trouble at times. March 1953 report of 
medical examination.  The appellant's remaining service 
medical records contain no reference to any accident 
occurring during the appellant's period of service; nor do 
they refer to any complaints, treatment or diagnoses of a 
right knee injury or right knee problems during his period of 
service. See service medical records.  In addition, these 
records do not reference a diagnosis of right knee arthritis. 

Although the appellant testified that he began experiencing 
right knee pain in service that continued after his 
separation from service (December 2003 BVA hearing 
transcript, pgs. 8-10), a review of the available post-
service medical evidence of record appears to document the 
appellant's first complaints of right knee pain in January 
2001, almost forty-eight (48) years after he separated from 
service. See private medical records dated from March 2000 to 
May 2004; VA medical records dated from August 1953 to 
September 1956 and February 1999 to February 2005.  While 
earlier private medical records contained in the claims file 
dated in March 2000 and August 2000 reflect the appellant's 
reports that the prescription medication Vioxx "helped his 
neck and knee" and that the appellant's "knee [was] doing 
well," the Board finds that based upon other evidence in the 
claims file that these records relate to the appellant's left 
knee rather than his right knee. See September 2001 VA 
radiology diagnostic report (the appellant was diagnosed with 
tricompartmental osteoarthritis of the right knee and lateral 
osteoarthritis of the left knee); May 2004 VA medical records 
(the appellant was noted to have had orthopedic surgery for 
the left knee); January 2001 private medical records (private 
medical records report that the appellant was seen for "f/u 
- new problem[.]  [S]ome rt. knee pain.  [I]njury years ago - 
in the service").  Even if the Board assumes for the sake of 
argument that the 2000 private medical records refer to the 
appellant's right knee, such complaints were still not 
documented until four decades after the appellant's discharge 
from service.  

In making the foregoing observation, the Board notes that the 
claims file does contain certain medical records dated more 
contemporaneously to the appellant's period of service, 
specifically from 1953 to 1958.  However, these records do 
not reflect any complaints or treatment associated with the 
appellant's right knee. See VA examination reports dated in 
August 1953 and in November 1958 (the appellant underwent 
examinations in connection with other disabilities not at 
issue in this appeal); VA medical records dated from August 
1953 to November 1953 and September 1956).  In regards to his 
post-service medical care, the appellant testified that he 
saw a private medical doctor regarding his right knee when he 
separated from service and was told he most likely tore a 
ligament cartilage and tendons on the side of his knee. 
December 2003 BVA hearing transcript, p. 3.  He stated that 
he was advised to use ankle weights and perform other 
exercises to build muscle in an effort to compensate for the 
damage to his knee. Id.  Due to the passage of time, the 
appellant was not able to provide the name of the doctor who 
treated him after service; and therefore no records related 
to this purported treatment have been associated with the 
claims file.  In addition, the Board observes that there are 
no medical records in the claims file dated after November 
1958 until March 2000 as the appellant reported that he did 
not seek additional medical treatment for his right knee 
until he began having problems with his right leg. Id.; 
September 2001 VA examination report, p. 1 (the appellant 
reported that he never sought medical attention for his right 
knee pain); June 2004 BVA remand, p. 4 (the RO was directed 
to ask the appellant to furnish the names and addresses of 
any and all health care providers who provided treatment for 
his right knee since his separation from service); June 2004 
letter from the RO to the appellant; July 2004 authorization 
from the appellant (the appellant provided a medical 
authorization for records from C.H., M.D. related to 
treatment of post-traumatic arthritis of the right knee for 
the period of "2000 to present").  

In support of his claim, the appellant submitted a letter 
from an orthopedic surgeon, C.H., M.D. ("Dr. H.") dated in 
June 2001.  In that letter, Dr. H. stated that the appellant 
had a diagnosis of progressive osteoarthritis of his right 
knee with a valgus and flexion deformity. June 2001 letter 
from Dr. H.  He reported that the appellant might require a 
total knee replacement if his right knee deformity and pain 
increased. Id.  In addressing the appellant's current right 
knee diagnosis and the right knee injury that occurred in 
service, Dr. H. opined that the appellant's knee injury 
sustained during the Korean War might have contributed to the 
development of his arthritic condition. Id.; see also January 
2001 private medical records (the appellant was evaluated for 
right knee pain, at which time he reported that he injured 
his knee years ago in the service).  As such, he suggested 
that the appellant's knee disorder be assessed by VA. June 
2001 letter from Dr. H.      

In light of the evidence contained in the appellant's service 
medical records, his post-service right knee diagnosis and 
the letter from Dr. H, the RO afforded the appellant a VA 
orthopedic examination in September 2001.  At that time, the 
appellant reported to the VA examiner that he injured his 
right knee in Korea, had experienced pain since that time but 
he never sought medical attention. September 2001 VA 
examination report.  A physical examination revealed that the 
appellant was well-developed and in no acute distress, walked 
with a slightly antalgic gait and favored his right leg.  
Based upon the information before him, the examiner's 
impression was that the appellant had post-traumatic 
arthritis of the right knee.  He sent the appellant for x-
rays of the bilateral knees which showed that the appellant 
had tricompartmental osteoarthritis of the right knee and 
lateral osteoarthritis of the left knee.  Although the 
September 2001 examination report reflects that the examiner 
reviewed the appellant's x-rays, he did not provide an 
opinion as to whether the appellant's right knee disorder was 
related to the appellant's military service. Id.  

Due to the fact that the Board discovered that outstanding 
private medical records needed to be associated with the 
claims file and the September 2001 VA examiner did not (1) 
have access to the appellant's claims file and (2) did not 
provide an opinion regarding the medical issue in the case, 
the Board remanded the appellant's claim in June 2004 for 
further development. June 2004 BVA remand.  In doing so, the 
Board explained that applicable VA regulations state that it 
is essential that, both in a VA examination and evaluation, 
each disability must be viewed in relation to its history. 
See 38 C.F.R. § 4.1.  In this regard, medical examinations 
generally should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); see also 38 C.F.R. § 3.326; VAOPGCPREC 
20-95 (July 14, 1995) (a VA examiner must review a claimant's 
prior medical records when such a review is necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings and conclusions).  As such, 
the Board issued the following instructions (in pertinent 
part) to the AMC in remanding the appellant's claim: 

2.  The RO should then refer the claims 
folder to the September 2001 VA 
examiners who conducted the 
examinations of the veteran, if 
available.  If either examiner is 
unavailable, the claims folder should 
be referred to another suitably 
qualified VA examiner. Each examiner 
should review the claims folder and 
indicate whether the veteran's 
posttraumatic arthritis of the right 
knee or a specific right eye disorder 
is at least as likely as not related to 
his symptomatology in service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

June 2004 BVA decision, pgs. 4-5.   

As a result of the Board's June 2004 request, the appellant 
was afforded another VA examination in July 2004 in 
connection with his right knee disorder claim as it appears 
the September 2001 VA examiner was not available.  
Unfortunately, a review of the July 2004 examination report 
reveals the VA examiner (a medical doctor) was not provided a 
copy of the appellant's claims file, as mandated in the 
Board's remand instructions. July 2004 VA examination report.  
During this examination, the appellant provided a medical 
history in which he reported that (1) he was involved in a 
motor vehicle accident in the 1950s in Korea in which he 
injured his right knee and (2) his right knee was treated 
conservatively with Ace wraps and anti-inflammatory 
medications with initial improvement but recurrent and 
persistent pain thereafter.  He also reported that he had had 
pain off and on since leaving the military in 1953, most 
significantly worsening in recent years.  In terms of post-
service activities, the appellant stated that he worked as a 
school administrator and performed a lot of his own home 
maintenance activities.  He denied any significant injury to 
his right knee in either of these capacities. Id.  After 
conducting a physical examination upon the appellant, 
obtaining x-rays of the appellant's right knee and diagnosing 
him with right knee osteoarthritis, the VA doctor opined 
(without further explanation) that it was at least as likely 
as not that the appellant's right knee diagnosis was related 
the appellant's military motor vehicle accident. Id.    

Upon receipt of the June 2004 VA examination report, the AMC 
determined it was insufficient and returned the report to the 
VA examiner for an addendum opinion that complied with the 
Board's June 2004 remand instructions. April 2005 RO request 
to examiner; Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers 
on the appellant or other claimant, as a matter of law, a 
right to compliance with the remand orders").  

In May 2005, the VA examiner provided the RO with a revised 
medical opinion. See May 2005 VA medical opinion.  In that 
opinion, the examiner noted his review of the claims file, to 
include his June 2004 examination report and the appellant's 
available service medical records.  From the appellant's 
medical records, the examiner observed that only the 
appellant's service separation examination reflected that the 
appellant injured his right knee in service and that it 
"gives him trouble at times." Id.  He indicated that his 
review of the evidence provided no indication that (1) the 
appellant had chronic complaints related to his knee at that 
time, (2) medical treatment for this condition was not 
documented at that time and (3) the appellant's separation 
examination essentially reflected a normal clinical 
examination of the appellant's lower extremities other than 
the appellant's reports of occasional knee "trouble." Id.  
Upon re-reviewing the appellant's July 2004 right knee x-
rays, the examiner also noted that these x-rays carried the 
impression that the appellant suffered from chondrocalcinosis 
and osteoarthritis changes that were mild involving the 
lateral tibiofemoral compartment. Id.  

Thereafter, the examiner discussed his impression of the 
appellant's medical history in July 2004 and compared it to 
the impression he had after reviewing the appellant's medical 
records.  In essence, the examiner appears to indicate that 
he initially viewed the appellant's knee injury as severe 
with resulting recurrent knee pain. Id.  After reviewing the 
appellant's medical records, the examiner's opinion as to the 
severity of the appellant's initial knee injury changed based 
(in part) on the fact that the appellant's service separation 
examination indicated that the extent of the appellant's 
right knee abnormality was that his knee gave him "trouble 
at times" and his July 2004 x-rays revealed that the 
appellant's right knee arthritis was mild in severity. Id.  
These factors, when considered with (1) the lengthy time 
period between the appellant's knee injury and onset of 
significant symptoms and (2) the absence of any indication of 
chronicity resulted in the examiner revising his opinion to 
state that it was less than 50 percent likely that the 
appellant's right knee arthritis was caused by the injury he 
had in service. Id.    

In addressing the third element required to establish service 
connection (medical evidence of a nexus between the current 
disability and the in-service disease or injury) and the 
potential entitlement to service connection based upon a 
theory of continuity of symptomatology, the Board has focused 
its review and analyzed (1) the appellant's statements and 
testimony, (2) the June 2001 letter from Dr. H., (3) the July 
2004 VA examination report and (4) the May 2005 VA medical 
opinion individually and in conjunction with the other 
evidence of record.  In doing so, the Board finds that while 
viewing the evidence in the light most favorable to the 
appellant, the most probative and persuasive evidence of 
record weighs against the finding of an etiological 
relationship between the appellant's osteoarthritis of the 
right knee and his in-service knee injury.  In making this 
determination, the Board views the May 2005 VA opinion, with 
the finding that it was less than 50 percent likely that the 
appellant's arthritis was caused by the in-service injury, as 
the more credible and persuasive evidence since it was based 
upon a complete review of the claims file (to include the 
appellant's service medical records and post-service medical 
records), in conjunction with the information provided by the 
appellant and a physical examination of the appellant.    

Turning to the above-referenced evidence, the Board first 
addresses the appellant's statements and testimony regarding 
his right knee disorder in service and subsequent to service.  
In this regard, the Board observes that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Stated another way, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation). Savage v. Gober, supra. 

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan v. Nicholson, 
451 F.3d at 1335.  This would include weighing the absence of 
contemporary medical evidence against lay statements.

As referenced above, the appellant has reported in statements 
and testified before the Board that he began experiencing 
right knee pain after he injured his knee in service and that 
he continued to experience this pain subsequent to his 
discharge from service. See statements dated in January 2001, 
December 2001, May 2002 and July 2004; December 2003 BVA 
hearing transcript.  While the Board finds the appellant is 
competent to report that he felt subjectively right knee pain 
and problems after he injured his knee in service, the Board 
finds his statements unpersuasive and insufficient upon which 
to make a finding of continuity of symptomatology when viewed 
in conjunction with the other evidence of record, and thus 
not credible to support a finding of service connection.  
In making this determination, the Board finds persuasive the 
appellant's 
post-service medical records that reflect examinations of his 
musculoskeletal system/extremities soon after separation from 
service and document physical complaints that do not include 
the appellant's right knee. August 1953 VA examination 
report; September 1953 VA medical record.  In addition, the 
Board finds it notable that the appellant first raised the 
issue of his right knee pain to his private medical provider 
in January 2001, even though he had been treated by Dr. H. 
since March 2000; and that his right knee pain was reported 
as being a "new problem" at that time.  January 2001 
private medical records (private medical records report that 
the appellant was seen for "f/u - new problem[.]  [S]ome rt. 
knee pain.  [I]njury years ago - in the service").  Based 
upon the weighing of this evidence, the Board concludes that 
service connection based upon a continuity of symptomatology 
is not warranted.  In addition, the appellant's statements 
and testimony do not fulfill the requirement of the third 
element to establish service connection since the evidence 
fails to show that the appellant has the requisite training 
or expertise to offer an opinion that requires medical 
expertise, such as the etiology of his arthritis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


In terms of the June 2001 private medical opinion from the 
appellant's physician, Dr. H., that stated the appellant's 
knee injury might have contributed to the development of his 
arthritic condition, the Board finds this opinion to be less 
persuasive than the May 2005 VA medical opinion on the basis 
that it speculative in nature and fails to provide any 
rationale or basis for the opinion. See 38 C.F.R. § 3.102; 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that appellant's time as 
a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
medical nexus evidence to well-ground cause of death claim).  

Turning to the July 2004 VA medical opinion of record, the 
Board initially observes that while this opinion was based 
upon an accurate subjective history provided by the 
appellant, the AMC correctly determined that the opinion was 
inadequate upon which to grant the appellant's claim in light 
of the fact that the appellant's history omitted relevant 
information contained in the claims file needed by the VA 
examiner to provide an informed opinion in this case.  As 
such, the history was not entirely consistent with the 
evidence of record.  Specifically, the July 2004 medical 
opinion was based upon a history from the appellant that he 
injured his right knee in a motor vehicle accident in the 
1950s; that his knee was treated conservatively during 
service with Ace wraps and anti-inflammatory medications with 
initial improvement but recurrent and persistent pain 
thereafter; and that the appellant experienced pain off and 
on since leaving the military in 1953, most significantly 
worsening in recent years. July 2004 VA examination report.  
However, the appellant inadvertently failed to report to the 
VA examiner that his knees were examined at the time he 
separated from service and the only abnormality noted was 
that he had trouble with his knee at times; that the 
appellant underwent physical examinations subsequent to his 
separation from service in which he complained of other 
physical problems (to include problems with his feet) but did 
not reference his right knee pain; and that his extremities 
were examined subsequent to service without any defects or 
diagnoses being made of his right knee. See service medical 
records; post-service medical records.  As the medical issue 
before the VA examiner essentially involved the question of 
whether the appellant's right knee injury in service was 
traumatic enough to result in the development of 
osteoarthritis, the information above was obviously necessary 
for the examiner to make an informed opinion.  Therefore, the 
AMC correctly requested an addendum VA medical opinion that 
complied with the Board's June 2004 remand instructions since 
the Board specifically requested in its decision that the 
appellant's claims folder be provided and reviewed by a 
qualified medical examiner and the examiner was asked to 
provide a clear rationale for any opinion provided. June 2004 
BVA remand. April 2005 RO request to examiner. p. 2 (The AMC 
stated that the July 2004 "examination report does not state 
that the claims file was reviewed, and [the VA examiner] 
provides no rationale for his opinion that right knee 
arthritis is due to service.  Please have [the VA examiner] 
review the veteran's claims file and his examination notes 
and provide an examination report that complies with BVA's 
remand"); Stegall v. West, 11 Vet. App. 268 (1998) (holding 
"that a remand by this Court or the Board confers on the 
appellant or other claimant, as a matter of law, a right to 
compliance with the remand orders").    

Lastly, the Board addresses the May 2005 VA medical opinion.  
As set forth above, the Board finds this opinion to be both 
credible and persuasive in that it was based upon a complete 
review of the claims file, in addition to taking into 
consideration the history provided by the appellant and the 
appellant's physical examination results.  In making this 
determination, the Board is aware of the potential issue of 
whether the VA examiner in this case improperly relied upon 
the absence of contemporaneous medical evidence contained in 
the appellant's service medical records in violation of the 
holding in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) in revising his July 2004 medical opinion.  In this 
regard, the Board observes that in Buchanan v. Nicholson, the 
U.S. Court of Appeals for the Federal Circuit ("Federal 
Circuit") found that the Board had erred by finding not 
credible lay statements supportive of a veteran's claim of 
entitlement to service connection for a psychiatric disorder 
because they were not corroborated by contemporaneous medical 
records.  In doing so, the Federal Circuit held that while 
the Board can weigh the absence of contemporaneous medical 
evidence against lay evidence in determining credibility, it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence. Id., 
p. 1336.   

In revising his July 2004 VA medical opinion, the Board does 
not find that the VA examiner changed his opinion due to a 
lack of contemporaneous medical evidence in the claims file.  
Rather, the Board is of the opinion that the examiner weighed 
the evidence contained in the appellant's service medical 
records (i.e., the appellant's knee abnormality upon 
separation from service consisted of a report from the 
appellant that his right knee caused him problems at times) 
and post-service medical records (i.e., re-reading the x-rays 
to discover the appellant's right knee osteoarthritis is mild 
in severity) in conjunction with the absence of medical 
evidence in the appellant's post-service medical records 
against the appellant's July 2004 medical history in making a 
medical determination.  In doing so, the examiner found the 
appellant's statements (that essentially described the 
severity of his in-service injury and chronicity of post-
service knee pain) to be less credible in making his medical 
assessment. See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  The Board finds the examiner's assessment of the 
information before him and his medical determination to be 
justified and necessary.  Just as the Board must assess the 
weight and credibility of a veteran as to his symptomatology 
in conjunction with the medical evidence of record in 
analyzing a claim, it is logical that a medical examiner must 
do the same thing in attempting to determine whether a 
current disease or injury is related to an event or injury in 
service.

In this instance, it appears the VA examiner found the 
appellant's statements regarding the severity of his in-
service knee injury and his post-service symptomatology were 
contradicted (rather than uncorroborated) by the medical 
evidence of record.  As such, he revised his opinion and 
opined that it was less likely than not that the appellant's 
in-service knee injury caused or contributed to the 
development of his post-service mild osteoarthritis more than 
50 years after separation from service.  Based upon this 
evidence, the Board finds that the third element of the 
service connection test has not been met.  Therefore, the 
appeal must be denied.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a right knee disorder, including post-
traumatic arthritis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


